FILED
                              NOT FOR PUBLICATION                           SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



OSCAR ROMERO-AGUILAR,                             Nos. 05-72978
                                                       05-73201
               Petitioner,
                                                  Agency No. A038-829-204
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       In these consolidated petitions for review, Oscar Romero-Aguilar petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law and constitutional claims. Khan v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 584 F.3d 773, 776 (9th Cir. 2009). We deny the petition for review in No.

05-72978, and we dismiss the petition for review in No. 05-73201.

      Romero-Aguilar does not challenge the agency’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1989 conviction for

lewd or lascivious acts with a child under 14 years of age in violation of California

Penal Code § 288(a).

      The agency determined that Romero-Aguilar is ineligible for relief under

former section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See 8

C.F.R. § 1212.3(f)(5). Romero-Aguilar’s legal and constitutional challenges to this

determination are unavailing. See Abebe v. Mukasey, 554 F.3d 1203, 1208 n.7 (9th

Cir. 2009) (en banc).

      We do not reach the equal protection contentions Romero-Aguilar sets forth

for the first time in his reply brief. See Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir.

1996) (per curiam) (issue raised for the first time in the reply brief is waived).

      Romero-Aguilar’s motion for the court to set a supplemental briefing

schedule is denied.




                                           2                                     05-72978
      We lack jurisdiction to review Romero-Aguilar’s transferred habeas petition

because it was not pending in the district court on the date of enactment of the

REAL ID Act. See Singh v. Mukasey, 533 F.3d 1103, 1105 (9th Cir. 2008).

      In No. 05-72978: PETITION FOR REVIEW DENIED.

      In No. 05-73201: PETITION FOR REVIEW DISMISSED.




                                          3                                    05-72978